ORDER ON MOTION TO DISMISS Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss and Claimant’s response to said motion. Respondent’s motion sets forth that this case was filed on February 22, 1977, over five years ago. Said motion further states there have been no formal general continuances requested or granted, and there have been no annual status reports submitted to the Court as required under section 790.70 (74 Ill. Adm. Code 790.70) relative to general continuances. Respondent’s motion further states that a failure to properly seek a general continuance is a violation of section 790.60a (74 Ill. Adm. Code 790.60a) of this Court. Respondent concedes that it still owes Claimant the amount of $100.00. Claimant, in its response to Respondent’s motion, states that litigation is still pending in other courts but offers no explanation of any kind or character as to its failure to comply with the rules of this Court as to general continuances and status reports. An award is hereby entered in favor of Claimant in the amount of one hundred ($100.00) dollars, and any further award is denied Claimant due to its failure to comply with the rules of this Court. Said award of $100.00 is to be considered full and complete payment of all claims allegedly due Claimant.